DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the species that include every agent recited in claim 17 in the reply filed on 2-8-21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s amendment filed on 2-8-21 has been entered.  Claim 17 has been amended.  Claims 1-4, 6, 9-11, 13, 17-20, 22-23, 25, 27-29 and 31 are pending and species of every agent recited in claim 17 elected are under consideration.
It is noted that the amended claim 17 would read on the use of every agent recited in the claim for the endothelial-to-hematopoietic transition.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-1-18 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
20 is objected to because of the following informalities:  The phrase “a method of claim 1” should be changed to “the method of claim 1” because it is referring back to claim 1.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  The phrase “a population of engineered cells of claim 20” should be changed to “the population of engineered cells of claim 20” because it is referring back to claim 20.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  The phrase “a population of engineered cells of claim 20” should be changed to “the population of engineered cells of claim 20” because it is referring back to claim 20.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  In the phrases “a population of engineered cells of claim 20”, “a composition of claim 23” and “a pharmaceutical composition of claim 25” in lines 2-3, the term “a” should be changed to the term “the” because it is referring back to claims 20, 23 and 25, respectively.  Appropriate correction is required.

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 1 reads on in vitro transfecting HE cells with exogenous gene, thus, it is apparent that claim 1 refers to an in vitro method.  Claim 3 also recites the method is an in vitro method.  Therefore, claim 3 is a duplicate of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 9-11, 13, 17-20, 22-23, 25, 27-29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “ERG”, “HOXA9”, HOXA5”, “LCOR” and “RUNX1” in lines 3-4 of claim 1 are vague and render the claim indefinite.  The terms “ERG”, “HOXA9”, HOXA5”, “LCOR” and “RUNX1” are abbreviations that can stand for various meanings.  It is unclear what meanings are intended for those terms.  Spelling out the terms would be remedial.  Claims 2-4, 6, 9-11, 13, 17-20, 22-23, 25, 27-29 and 31 depend from claim 1 but fail to clarify the indefiniteness.
The phrase “produce a population of multilineage HSCs and HSPCs that engrafts in recipient host after implantation” in the last two lines of claim 1 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “produce a population of multilineage HSCs and HSPCs that engrafts in recipient host after implantation”.  It is unclear whether the HSCs and HSPCs are produced in vitro and the HSCs and HSPCs are transplanted into the host or the HSCs and HSPCs are produced in vivo (in the host) after the 
The phrase “The method of any one of claim 2” in line 1 of claim 6 is vague and renders the claim indefinite.  It is unclear what would be the meaning of the phrase “the method of any one of claim 2”.  Claim 2 is only one claim, it is unclear what “any one of claim 2” means. 
The phrase “and optionally c-MYC or nanog and LIN28 into mature cells” in lines 2-3 of claim 10 is vague and renders the claim indefinite.  It is unclear whether the c-MYC or nanog and LIN28 is added in addition to the OCT4, SOX2 and KLF4, or the c-MYC or nanog and LIN28 is added to replace the OCT4, SOX2 and KLF4.  Further, it is unclear as to the metes and bounds of what would be considered “mature cells”.  It is unclear what kind of cell is considered “mature cell”.  It is unclear to what extent the cell is considered “mature”.
The phrase “definitive HE” in line 2 of claim 13 is vague and renders the claim indefinite.  It is unclear as to the metes and bounds of what would be considered “definitive HE”.  It is unclear what kind of cell is considered “definitive HE”.  It is unclear how to define “HE”.
The phrase “and optionally c-MYC” in line 3 of claim 22 is vague and renders the claim indefinite.  It is unclear whether the c-MYC is added in addition to the OCT4, SOX2 and KLF4, or the c-MYC is added to replace the OCT4, SOX2 and KLF4.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 9-11, 13, 17-20, 22-23, 25, 27-29 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the disclosed human PSC-derived HE cells transduced with 5 factors ERG, LCOR, HOXA5, HOXA9 and RUNX1 producing multilineage erythoid, neutrophils, B cells and T cells after the transduced HE cells are intrafemorally injected to NSG mice, does not reasonably provide enablement for differentiating hemogenic endothelial cells derived from numerous different organisms into various hematopoietic stem and progenitor cells or into various mature hematopoietic cells, such as T cells, B cells, erythrocytes, neutrophils, eosinophils, basophils, dendritic cells and macrophages etc., in vitro or in vivo by transfecting the hemogenic endothelial cells with exogenous genes ERG, HOXA5, HOXA9, LCOR and RUNX1 in vitro, or for providing cellular replacement therapy of numerous different diseases and disorders in a subject by administering various types of engineered cells derived from a population of hemogenic endothelial (HE) cells to a subject via various administration routes.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
Claims 1-4, 6, 9-11, 13, 17-20, 22-23, 25 and 31 are directed to a method for making hematopoietic stem cells (HSCs) and hematopoietic stem and progenitor cells (HSPC) comprising in vitro transfecting hemogenic endothelial cells (HE) with each of exogenous gene encoding transcription factors ERG, HOXA5, HOXA9, LCOR and RUNX1, wherein the transcription factors are expressed in the transfected cells to produce a population of multilineage HSCs and HSPCs that engrafts in recipient host after transplantation.  Claim 2 further comprises prior to in vitro transfecting, the steps of a) generating embryonic bodies (EB) from pluripotent stem cells, and b) isolating hemogenic endothelial cells from the resultant population of EB.  


Nature of the invention: 
A method for making hematopoietic stem cells (HSCs) and hematopoietic stem and progenitor cells (HSPC) comprising in vitro transfecting hemogenic endothelial cells (HE) with each of exogenous gene encoding transcription factors ERG, HOXA5, HOXA9, LCOR and RUNX1, wherein the transcription factors are expressed in the transfected cells to produce a population of multilineage HSCs and HSPCs that engrafts in recipient host after transplantation. 
A method of cellular replacement therapy in a subject in need thereof, the method comprising administering a population of engineered cells of claim 20, or a composition of claim 23, or a pharmaceutical composition of claim 25 to a recipient subject.  

The state of the prior art: 
The state of the art of differentiating hemogenic endothelial cells into hematopoietic stem and progenitor cells or into mature hematopoietic cells, such as T cells, B cells, erythrocytes, neutrophils, eosinophils, dendritic cells and macrophages etc., in vitro or in vivo by transfecting 
The state of the art of cellular replacement therapy for various diseases and disorders in a subject by using different types of cells was unpredictable before the effective filing date of the claimed invention.

The breadth of the claims: 
The claims encompass differentiating hemogenic endothelial cells derived from numerous different organisms into various hematopoietic stem and progenitor cells or into various mature hematopoietic cells, such as T cells, B cells, erythrocytes, neutrophils, eosinophils, basophils, dendritic cells and macrophages etc., in vitro or in vivo by transfecting the hemogenic endothelial cells with exogenous genes ERG, HOXA5, HOXA9, LCOR and RUNX1 in vitro.
Claims 27-29 encompass cellular replacement therapy of numerous different diseases and disorders in a subject by administering various types of engineered cells derived from a population of hemogenic endothelial (HE) cells to a subject via various administration routes. The administration routes include oral administration, intravenous administration, intraperitoneal administration, intrathecal administration, intramuscular administration, subcutaneous administration, topical administration, inhalation, intradermal administration, intravitreal injection, and intraventricle administration etc.   

The level of skill in the art: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses preparation of embryoid bodies (EB) by culturing human pluripotent stem cells (hPSCs) in vitro ([[0357]), sorting HE cells ([0358]), Dissociated EBs were immediately processed for the isolation of HE, and the sorted CD34+ HE cells were cultured in StemPro-34 media supplemented with TPO and IL-3 etc. for endothelial-to-hematopoietic transition (EHT) ([0360], [0361]).  At day 3 of EHT culture, HE cells were beginning to produce potentially hematopoietic “round” cells.  The HE cells were transduced with lentiviral vectors encoding ERG, HOXA5, HOXA9, HOXA10, LCOR, RUNX1 and SPI1 ([0363]).  For in vitro screening via CFU, followed by lentiviral gene transfer, cells were maintained for 5 days in EHT cultures ([0364]).  For in vivo screening via transplantation, 12 hours after lentiviral gene transfer, cells were recovered and resuspended in buffer, and the cells were intrafemorally injected to NOD/LtSz-scidIL2Rgnull (NSG) mice and treated with doxycycline and up to 100ul peripheral blood were collected every 2-4 weeks.  Mice were sacrificed and harvested for bone marrow (BM) and thymus at 8-14 weeks.  For transgene detection in engrafted cells, each lineage cells were FACS sorted from BM ([0365]).  Cells grown in EHT culture or harvested animal tissues were stained with antibodies ([0367]).  When human cord blood (CB)-HSCs engraft in NSG mice, a predominance of B cells over T cells is typical.  Analysis of BM from 3 of 6 recipients engrafted with hiPSC-derived HE and 2 of 5 recipients engrafted with hESC-derived HE at 10-14 weeks showed notable reconstitution of T cells and/or B cells ([0384]).  2 out of 5 mice engrafted with HE transduced with the defined 7 TFs had multi-lineage engraftment with erythroid (GLY-A+), myeloid (CD33+), B cells (CD19+) and T cells (CD3+).  The 3 other recipients had both B cells and T cells and either 
The specification fails to provide adequate guidance and evidence for how to differentiate hemogenic endothelial cells derived from numerous different organisms into various hematopoietic stem and progenitor cells or into various mature hematopoietic cells, such as T cells, B cells, erythrocytes, neutrophils, eosinophils, basophils, dendritic cells and macrophages etc., in vitro or in vivo by transfecting the hemogenic endothelial cells with exogenous genes ERG, HOXA5, HOXA9, LCOR and RUNX1 in vitro.  The specification also fails to provide adequate guidance and evidence for how to perform cellular replacement therapy of numerous different diseases and disorders in a subject by administering various types of engineered cells derived from a population of hemogenic endothelial (HE) cells to a subject via various administration routes.

The unpredictable nature of the art:
The claims encompass differentiating various pluripotent stem cells into hemogenic endothelial (HE) cells and differentiating hemogenic endothelial cells derived from numerous different organisms into various hematopoietic stem and progenitor cells or into various mature hematopoietic cells, such as T cells, B cells, erythrocytes, neutrophils, eosinophils, basophils, dendritic cells and macrophages etc., in vitro or in vivo by transfecting the hemogenic endothelial cells with exogenous genes ERG, HOXA5, HOXA9, LCOR and RUNX1 in vitro.  Different Hemogenic endothelial cells derived from numerous different organisms, such as 
Romito et al., 2016 (Hindawi Publishing Corporation, Stem Cell International, Vol. 2016, Article ID 9451492, p. 1-20) points out the difference between mouse and human embryonic stem (ES) cells.  In terms of colony morphology, hESCs grow as flat and compact colonies unlike the multilayered and rounded colonies formed by mESCs.  Other important differences include growth conditions, transcriptional networks, signaling pathways that controls self-renewal and pluripotent state, and epigenetic signatures.  Maintenance of self-renewal and pluripotency in hESCs involves very different signaling pathways from those in mESCs.  While mESCs are dependent on LIF and Bmp4, LIF is dispensable for hESCs and BMP4 could induce hESC differentiation into trophoblasts.  hESCs also require other factors such as Activin A/Nodal, FGF2 and IGF (e.g. p. 5, left column, 2nd and 3rd paragraphs).  Epigenetic signatures of hESCs different from their mouse counterpart are exemplified by X chromosome status.  Female mESCs are in a pre-X inactivation state carrying two active X chromosomes (XaXa).  Upon differentiation, one of the two X chromosomes becomes transcriptionally silenced (XiXa) through X-chromosome inactivation (XCI) process.  The active X chromosome represents an epigenetic hallmark of an undifferentiated state in female mESCs.  By contrast, XCI is already established in the majority of undifferentiated female hESCs and XCI status vary greatly between different hESC lines and subcultures of a single cell line (e.g. p. 6, left column, paragraph 5).  Further, there are genetic and epigenetic variations between different iPSC lines.  nd paragraph).  Thus, there are differences between hESCs and mESCs including colony morphology, growth conditions, transcriptional networks, signaling pathways that controls self-renewal and pluripotent state, and epigenetic signatures.  There are genetic and epigenetic variations between different iPSC lines, and those epigenetic and genetic variations may change the properties of iPSCs and their derivatives, resulting in increased risk of tumorigenicity, altered differentiation potential of iPSCs, or impaired functional activity of iPSC derivatives.
Narsinh et al., 2011 (Molecular therapy, Vol. 9, No. 4, p. 635-638) reports that even though hiPSCs and hESCs are similar in terms of their morphology, feeder dependence, surface marker expression and in vivo teratoma formation capacity, there is variability in the in vitro differentiation potential of hiPSCs and hESCs.  For example, a reduced and more variable yield of neural and cardiovascular progeny has been observed in hiPSCs, and hiPSC-derived early blood progenitor and endothelial cells appear to undergo premature senescence.  Murine iPSC lines differ from one another in terms of their developmental potency when tested in the definitive tetraploid blastocyst complementation assay (e.g. p. 635, Middle column, last paragraph, right column, 1st paragraph).  Although global gene expression profiles of hESCs and hiPSCs are largely similar, subtle differences in the expression of messenger RNAs (mRNAs) and micro RNAs have been reported.  Importantly, residual transgene expression and genetic background have both been found to perturb the global gene expression profile of human 
The induced pluripotent stem cells (iPSCs) are obtained by dedifferentiation of various terminally differentiated somatic cells derived from different organisms.  Different terminally differentiated somatic cells differ from each other in their molecular and cellular profiles and they differ biochemically and physiologically.  Different induced pluripotent stem cells derived from various organisms differ dramatically in their abilities to be differentiated into different stem cells, progenitor cells or somatic cells.  Bellin et al., 2012 (Nature reviews/Molecular Cell Biology, Vol. 13, p. 713-726) points out that among the human iPS cells “there may be cell line-to-cell line differences that depend on the specific reprogramming method that is used to generate iPS cells, the tissue origin of the somatic cell that is being reprogrammed, the level of endogenous growth factor production or exogenous transgene expression after reprogramming and natural stochastic variation that comes with culturing clonal cell lines” (e.g. p. 715, left column, 1st paragraph).  The result of differentiation of both human iPS cells and human ES cells into various cells types is typically a heterogeneous population of relatively immature differentiation cells that need subtype-specific selection for further application.  Although this would preferably be achieved by exploiting cell surface markers that allow live-cell selection, these markers do not exist for many linages (e.g. p. 715, left column, 2nd paragraph).  It appears that the iPSCs derived from different tissue origins and different organisms differ from each other biochemically and physiologically, and their potential to be induced to differentiate into various cell types would vary from each other and the resulting population of cells are heterogeneous that require specific cell-surface marker for further selection. 

Paes et al., 2017 (Cell Biology and Toxicology, Vol. 33, No. 3, pp. 233-250) reports that when erythroid cells are derived from ESC/iPSC by traditional in vitro differentiation protocols, they mainly express embryonic type -globin, some fetal type -globin, and very little adult type -globin, and it shows that in vitro differentiation does not correctly mimic what occurs in vivo (e.g. p. 235, bridging left and right column).  “The difficulty in establishing in vitro models for differentiation and culture of hematopoietic progenitor cells (HSCs) is mainly due to the lack of full understanding of the complex process of hematopoietic differentiation that occurs in bone marrow microenvironment.  The inability of these protocols to generate functional HPC with long-term engraftment potential may be related to the characteristics of the artificial microenvironment produced in culture systems not yet having all the necessary requirements to generate bone fide hematopoietic cells (e.g. p. 235, right column, 2nd paragraph).  Great variation exists among human iPSC lines regards their ability to differentiate specific strain because of the residual DNA methylation and genetic difference among the donor’s cells.  Aberrations in DNA nd paragraph).  “Researchers have reported poor bone marrow engraftment for hematopoietic stem cell transplants, approximately 0.1-2% of efficiency, when the cells were derived from ESC and iPSC”.  Non-human primate (NHP) iPSC-derived cells were intrafemorally or retroorbitally injected into NSG mice and up to 0.53% specific NHP-CD45+ cell engraftment was detected, however, NHP cells were not detected in mice analyzed 12 weeks after transplantation, indicating that the engraftment capacity was transient.  Conversely, the injection of human cord blood CD34+ cells was sufficient to obtain up to 70% engraftment (e.g. p. 242, right column, last paragraph).
Differentiation efficiency or capability to a particular cell type, such as cardiac lineage cell, varies among different human ES cells and also among different human iPS cells due to genetic and epigenetic differences between hESC lines and even broader epigenetic diversity among different hiPSC lines.  Similarly, differentiation efficiency or capability to a particular cell type, such as hematopoietic stem and progenitor cells or mature hematopoietic cells, could vary among different human ES cells and also among different human iPS cells due to genetic and epigenetic differences between hESC lines and even broader epigenetic diversity among different hiPSC lines.  In vitro differentiation does not correctly mimic what occurs in vivo and there is a lack of full understanding of the complex process of hematopoietic differentiation that occurs in bone marrow microenvironment.  The engraftment efficiency of Non-human primate (NHP) iPSC-derived cells injected into NSG mice is low and transient as compared to human 
Further, different culture conditions in vitro or in vivo, such as under different host environments, can induce different HE cells into different types of hematopoietic stem and progenitor cells or into different types of mature hematopoietic cells.  It was known in the art that the type of cells used and the type of cell culture medium used can influence the phenotype, such as cell markers, of the resulting cells.  Kim et al., 2014 (IOVS, Vol. 55, No. 8, p. 5099-5108) cultured human corneal endothelial cell (HCECs) in traditional media (medium A or D) and in stem cell media (medium E or N), and showed the expression of differentiation markers and stem cell-associated proteins were different between the media (e.g. Methods, Results, p. 5099).  Expression of Na+K+ATPase was higher in medium N compared with A, D and E (e.g. p. 5104, left column, last paragraph).  Expression levels of OCT3/4 were higher in medium D compared with A, E and N and higher in medium A compared with E and N.  Beta-catenin and nestin expression was higher in the cells cultured in medium D compared with the other media (e.g. p. 5104, right column, 1st full paragraph).  It appears that same type of cells (HCECs) cultured in different type of media (medium A, D, E and N) can result in different expression patterns of cell markers in the resulting cells.
Stern-Straeter et al., 2014 (International Journal of Molecular Medicine, Vol. 33, p. 160-170) evaluates the effects of different culture media on the myogenic differentiation potential of adipose tissue- or bone marrow-derived human mesenchymal stem cells (e.g. Title).  Human fat/adipose-derived mesenchymal stem cell (AT-MSCs) and human bone marrow-derived 
The claims read on culturing transduced HE cells under various endothelial-to-hematopoietic (ETH) transition conditions in vitro so as to provide various lineages of hematopoietic stem and progenitor cells or various lineages of mature hematopoietic cells, or transplantation of the transduced HE cells into numerous different host organisms such that the transduced HE cells can be differentiated into various lineages of hematopoietic stem and progenitor cells or various lineages of mature hematopoietic cells.  It was unpredictable before the effective filing date of the claimed invention what kind of hematopoietic stem and progenitor cells or mature hematopoietic cells can be produced via the various in vitro ETH conditions or the various in vivo environment of different host organisms.  Different culture condition with different factors in the culture medium and different host organism in vivo environments can influence differentiation efficiency of various HE cells derived from various organisms and influence the resulting phenotype of the hematopoietic stem and progenitor cells and mature 
The specification only discloses preparation of EBs from human iPSCs or human ESCs and isolation of HE cells from EBs.  The HE cells were transduced with lentiviral vectors encoding ERG, HOXA5, HOXA9, HOXA10, LCOR, RUNX1 and SPI1.  For in vivo screening via transplantation, 12 hours after lentiviral gene transfer, cells were recovered and resuspended in buffer, and the cells were intrafemorally injected to NOD/LtSz-scidIL2Rgnull (NSG) mice and treated with doxycycline and the mice were sacrificed and harvested for bone marrow (BM) and thymus at 8-14 weeks.  Analysis of BM from 3 of 6 recipients engrafted with hiPSC-derived HE and 2 of 5 recipients engrafted with hESC-derived HE at 10-14 weeks showed notable reconstitution of T cells and/or B cells.  2 out of 5 mice engrafted with HE transduced with the defined 7 TFs had multi-lineage engraftment with erythroid (GLY-A+), myeloid (CD33+), B cells (CD19+) and T cells (CD3+).  The 3 other recipients had both B cells and T cells and either erythroid or myeloid cells.  B and T cells from 2 mice had detected LCOR, HOXA5, HOXA9 and RUNX1 in every lineage, while ERG was noted in only myeloid and B cells.  SPI1 and HOXA10 appeared dispensable.  The 5 factors ERG, LCOR, HOXA5, HOXA9 and RUNX1 conferred multilineage erythoid, neutrophils, B cells and T cells at 12 weeks.  It appears that the human PSC-derived HE cells transduced with 5 factors ERG, LCOR, HOXA5, HOXA9 and RUNX1 conferred multilineage erythoid, neutrophils, B cells and T cells after the transduced HE cells are intrafemorally injected to NOD/LtSz-scidIL2Rgnull (NSG) mice.  There is no evidence of record that shows differentiation of hemogenic endothelial cells derived from numerous different organisms into various hematopoietic stem and progenitor cells or into various mature 
On the other hand, claims 27-29 encompass cellular replacement therapy of numerous different diseases and disorders in a subject by administering various types of engineered cells derived from a population of hemogenic endothelial (HE) cells to a subject via various administration routes. The administration routes include oral administration, intravenous administration, intraperitoneal administration, intrathecal administration, intramuscular administration, subcutaneous administration, topical administration, inhalation, intradermal administration, intravitreal injection, and intraventricle administration etc.   
The claims read on cell transfer or cell therapy in vivo.  The art of delivering HSCs, HSPCs or various types of mature hematopoietic cells to provide various types of cell replacement therapy and treating various disease or disorders in a subject via various administration routes was unpredictable before the effective filing date of the claimed invention.  There are various barriers before a cell can reach its target site, for example, layers of dermal cells, blood vessel wall cell membranes, extracellular matrix between cells, gastrointestinal digestive acids, and blood-brain barrier for reaching cells in the brain and vice versa.  Whether 
Dib et al., 2011 (J. of Cardiovasc. Trans. Res., 4:177-181) compares different methods of delivery for cell therapy of cardiovascular disease.  Dib reports that for intracoronary administration, post-infusion blood flow in the target artery, timing of cell delivery, type of cell and cell preparation are issues that need to be considered.  “Total occlusion of the coronary artery from the balloon inflation may lead to decreased blood flow which could cause ischemia leading to arrhythmia.  The movement of large cells or particularly viscous suspensions may pose risk of occlusion or emboli which may also reduce accuracy of targeting and retention” (e.g. p. 179, left column, 2nd paragraph).  For retrograde coronary sinus delivery, “potential limitations and complication of this technique include variability in coronary sinusanatomy and coronary sinus rupture.  Access to CS will not be available in heart failure patients with resynchronization devices.  Issues to consider regarding this method include the type of cell or cell preparation.  The movement of large cells or particularly viscous suspensions may pose risk of occlusion or emboli (e.g. p. 179, left column last full paragraph).  For intravenous administration, preclinical studies indicate low cell retention within the heart following IV infusion and that a significant number are trapped in the lungs (e.g. p. 179, bridging left column and right column).
Wu et al., 2012 (Aging Research reviews, Vol. 11, p. 32-40) reports that in the field of stem cell treatment of myocardial infarction, many problems still remain to be resolved such as the best delivery method for transplantation of cells to the injured myocardium and the issue of st full paragraph).  For intracoronary artery infusion, “controversy remains in the positive effects of intracoronary cell delivery in patients with MI” (e.g. p. 34, bridging left and right columns).  Wu points out remaining hurdles of cell delivery methods.  “Transplanted cells must survive, and integrate into the host myocardium in order to provide beneficial effects in ischemic heart disease... However, to date only limited survival of stem cells has been observed following delivery to the infarcted heart.  After intracoronary delivery of autologous BMCs, only 1-2% of transplanted cells could be detected in the myocardium within 75 min after transplantation in humans".  "In the case of direct myocardial injection, a significant portion of the transplanted cells are also lost because of leakage from the sites of needle puncture, squeezing of cells by the contracting myocardium, and washout through the venous system" (e.g. p. 35, right column, 2nd paragraph).  “[A]bout 44% of transplanted skeletal myoblasts survived only 10 min in the infracted myocardium, a figure that had steadily decreased to 15% by 24 h and 8% by 3 days… The significant stem cell death in the ischemic myocardium is largely due to ischemia and ischemic-reperfusion injury; moreover, endogenous environmental factors, such as inflammatory response can directly cause the death of grafted cells.  Additionally, lack of functional coupling of transplanted cells with myocardial tissue aggravates the cell apoptosis and death" (e.g. p. 35, right column, last paragraph).
Wu concludes "[D]espite major advances made in delivering cells to the ischemic heart, suboptimal cell engraftment and survival remains as one of the major hurdles of current cell delivery methods.  In order to achieve actual cardiac regeneration, it is necessary to improve cell 
Further, Agrahari et al., 2017 (Expert Opinion on Drug Delivery, Vol. 14, No. 10, p. 1145-1162) states that drug delivery to the eye is challenging.  Conventional formulations are unable to efficiently deliver a drug into the back of the eye due to the presence of complex barrier, elimination mechanisms, thus, resulting in a low ocular drug bioavailability (e.g. p. 1146, upper left box).  Agrahari discussed different factors and drawbacks encountered for different administration route of drug delivery to the posterior eye.  For example, for topical administration, normal intraocular fluid flow gradient is from vitreous to aqueous compartment which further limits the passage of topically applied drugs to the back of the eye.  For intravenous route, the drug absorption is controlled by the presence of blood-retinal barrier (BRB), thus, requires high doses to achieve adequate therapeutic levels with the risks of several adverse effects.  In addition, efflux transporters expressed on apical and basolateral cell membranes of human retinal pigment epithelium (RPE) stand against drug permeation from choroid to retinal after intravenous administration.  For periocular route, drug losses via conjunctival, episcleral blood, and lymphatic flow are limiting factors to posterior eye delivery of small molecules following periocular administration (e.g. p. 1145, right column, last paragraph to p. 1146, right column, 3rd paragraph).  Agrahari also reports the challenges with cell 
Ikonomou et al., 2017 (Am J Respir Crit Care Med, Vol. 195, p. 13-14) reports that “One example of successful use of stem cells is the use of bone marrow stem cells (hematopoietic stem cells) to treat certain types of leukemias and lymphomas.  However, there is much not yet known about all stem cell types and how they work.  Much more research is needed to safely and effectively use these in people with other diseases”.  “In many lung diseases, cells that make up the respiratory system are either lost or do not function properly.  A stem cell treatment that restores lung cell function might be able to reverse or even cure some lung disease.  As of now. There are no proven stem cell treatment for any lung disease” (e.g. p. 13, left column, 1st to 3rd paragraphs).

In addition, the claims read on allogeneic and xenogeneic cell therapy.  It was known in the art that the host immune system would reject allograft or xenograft in cell or organ transplantation.  The specification fails to provide adequate guidance and evidence for whether allogeneic or xenogeneic cells delivered into various subjects can survive the rejection from host immune system.  Ikehara et al., 2013 (Frontier in Cell and Developmental Biology, Vol. 1, Article 2, p. 1-2) points out that immunological rejection is a major barrier to successful stem cell transplantation.  A person’s immune system may also recognize the transplanted cells as foreign bodies and this can trigger an immune reaction that results in the rejection of the transplanted cells (e.g. p. 1, right column).  Cooper et al., 2015 (International Journal of Surgery, nd and 3rd paragraphs).  Even when hyperacute rejection was prevented, a similar form of rejection occurred, generally within a few days or weeks- acute humoral xenograft rejection (AHXR).  It is also related to the deposition of antibody and complement, which activate the endothelium and the effect of graft infiltration by innate immune cells that together destroy the graft (e.g. p. 212, right column, 3rd full paragraph).  Liu et al., 2017 (Frontiers in Immunology, Vol. 8, article 645, p. 1-6) reports that MHC molecules are distinct between individuals, leading to the massive T cell-mediated immune response and rejection of the transplanted allogeneic cells.  MHC class I molecules are expressed on most of the nucleated cells and MHC class II molecules are expressed primarily on antigen presenting cells.  MHC class I molecules are required to activate CD8+ cytotoxic T cells that can destroy target cells, and MHC class II molecules are required to activate CD4+ helper T cells that are critical to activate other immune cells including cytotoxic T cells.  Certain cell types lacking the expression of MHC class I molecules such as stem cells and cancer cells are rejected by natural killer cells (e.g. p. 2, left column, 3rd paragraph).  It appears that apart from natural antibodies, other innate immune system elements actively participate in hyperacute rejection and acute humoral xenograft rejection (AHXR), and represent a barrier to xenograft acceptance that may be particularly difficult to overcome, and MHC class I and II play important roles in leading to the massive T cell-mediated immune response and rejection of the transplanted allogeneic cells. 


The amount of experimentation necessary:
One skilled in the art before the effective filing date of the claimed invention would require to identify and isolate pluripotent stem cells from numerous different organisms, such as human, monkey, chimpanzee, bovine, sheep, horse, dogs, cats, mice, rats, squirrels, prairie dogs, other rodents, whales, other mammals, fish, birds, insects, arthropods, reptiles and snakes etc., trial and error experimentation to culture pluripotent stem cells to form EBs and to isolate HE cells, trial and error experimentation to characterize the isolated HE cells, transduction of the HE cells with lentiviral vector expressing the claimed 5 transcription factors, trial and error experimentation to culture transduced HE cells in various undefined ETH culturing conditions in vitro so as to induce differentiation of the various HE cells into HSCs or HSPCs or various mature hematopoietic cells, transplantation of the transduced HE cells into numerous different 
One skilled in the art before the effective filing date of the claimed invention would require to produce the claimed engineered cells from the various HE cells derived from various organisms, trial and error experimentation to determine how to administer the cell to a subject via various administration routes, trial an error experimentation to determine whether sufficient cell have been delivered to the target sites in said subject via various administration routes, characterization of the treated subject regarding the pathological symptoms of various types of diseases for cell replacement therapy, and trial and error experimentation to determine whether the administered cells would be able to ameliorate the pathological symptoms of various types of diseases and to provide various cell replacement therapies in vivo. 
For the reasons set forth above, one skilled in the art before the effective filing date of the claimed invention would have to engage in undue experimentation to practice over the full scope of the invention claimed.  This is particularly true based upon the nature of the claimed invention, the state of the art, the unpredictability found in the art, the teaching and working examples provided, the level of skill which is high, the amount of experimentation required, and the breadth of the claims.

Conclusion
No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632